DETAILED ACTION
This office action is in response to the RCE filed June 17, 2022 in which claims 1, 3, 5-7, 10, 12, 13, 15, and 19-23 are presented for examination and claims 2, 4, 8, 9, 11, 14, and 16-18 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.

Response to Arguments
In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

	Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 of claim 1 has been amended to add the word “is.”  The claim should be amended to remove the word “is.” 
Claim 7 is objected to because of the following informalities:  Line 7 of claim 1 has been amended to add the word “is.”  The claim should be amended to remove the word “is.” 
Claim 7 is objected to because of the following informalities:  Line 3 of claim 7 includes the typographical error “lipohilic.”
Claim 12 is objected to because of the following informalities:  Line 4 of claim 12 has been amended to add the word “to.”  The claim should be amended to remove the word “to.” 
Claim 15 is objected to because of the following informalities:  Line 1 of claim 15 has been amended to add the word “is.”  The claim should be amended to remove the word “is.” 
Claim 15 is objected to because of the following informalities:  Line 2 of claim 15 recites the word “composition,” which should be amended to recite “compositions.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “said inner hydrophobic layer” on line 1 and “said inner hydrophobic and lipophilic layer” on line 4.  Claim 12, from which claim 13 depends, recites “an inner lipophilic layer” on line 2.  These three limitations render claim 13 indefinite because it is unclear whether they are referring to the same or different inner layers?  For purposes of examination, it will be interpreted that they are all referring to the same inner layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 10, 12, 13, 15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0143153 Lee et al. in view of US Pub No. 2014/0190492 Noh et al.
To claim 1, Lee discloses a protective structure operable to inhibit the spread of airborne pathogens and preventing disruption to cosmetic applications on the skin of a user (see Figures 6-8, reproduced below for convenience; paras. 0017-0045), comprising:
a multilayer structure (110,200,300) having
	a structural layer (110,200) comprised of a breathable material operable to maintain a pre-determined shape (see Figure 6; paras. 0041-0045); and
	an inner second layer (300), wherein said second layer is interior to said structural layer and comprises at least one open area that exposes said structural layer to facilitate breathing (see Figure 6).

    PNG
    media_image1.png
    903
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    894
    573
    media_image2.png
    Greyscale

Lee discloses inner second layer comprising a synthetic fiber sheet (para. 0038).
Lee does not expressly disclose the inner second layer comprised of a lipophilic material.
However, Noh teaches a protective device (see Figures 1-3) comprising an inner second layer comprised of a lipophilic material (paras. 0031-0066).
Lee and Noh teach analogous inventions in the field of facemasks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner second layer of Lee to comprise a lipophilic material as taught by Noh because Noh teaches that this configuration is known in the art and beneficial for providing wicking properties (paras. 0031-0066).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Examiner respectfully notes that the limitation “operable to contact the face of the user without causing disruption to said cosmetic applications and wick polar liquid” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  As the protective structure of Lee coupled with Noh teaches the structure of the second inner layer as claimed, there would be a reasonable expectation for the protective structure of Lee coupled with Noh to perform such function.

To claim 3, the modified invention of Lee (i.e. Lee in view of Noh, as detailed above) further teaches a protective structure wherein said at least one open area is arranged such that said structural layer makes minimal contact with facial structures of said user during wear (see Figure 6 of Lee).

To claim 5, the modified invention of Lee (i.e. Lee in view of Noh, as detailed above) further teaches a protective structure wherein said protective structure is operable to be attached to the inner surface of a face mask (120) (see Figure 6 of Lee; paras. 0041-0045 of Lee).

To claim 6, the modified invention of Lee (i.e. Lee in view of Noh, as detailed above) further teaches a protective structure wherein said structural layer comprises a semi-rigid material (see Figure 6 of Lee; paras. 0041-0045 of Lee).

To claim 7, the modified invention of Lee (i.e. Lee in view of Noh, as detailed above) further teaches a protective structure wherein said inner material operable to resist disruption to said cosmetic application comprises a material that is both hydrophobic and lipophilic (paras. 0031-0066 of Noh).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 10, the modified invention of Lee (i.e. Lee in view of Noh, as detailed above) further teaches a protective structure wherein said structural layer comprises a semi-rigid paper material (see Figure 6 of Lee; paras. 0041-0045 of Lee).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 12, Lee discloses a protective mask insert having at least two layers (110,130,200,300) (see Figures 6-8; paras. 0017-0045), including a structural layer (110,200) and an inner layer (300), and a securing mechanism (130) operable to attach said protective mask insert to suitable headwear or the user's head (see Figure 6; protective mask insert 110,130,200,300 attaches to the user’s head via straps 130).
Lee does not expressly disclose the inner layer comprised of a lipophilic material.
However, Noh teaches a protective device (see Figures 1-3) comprising an inner layer comprised of a lipophilic material (paras. 0031-0066).
Lee and Noh teach analogous inventions in the field of facemasks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner layer of Lee to comprise a lipophilic material as taught by Noh because Noh teaches that this configuration is known in the art and beneficial for providing wicking properties (paras. 0031-0066).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Examiner respectfully notes that the limitation “operable to contact the face of the user without causing disruption to compositions applied to the skin of the user” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  As the protective structure of Lee coupled with Noh teaches the structure of the second inner layer as claimed, there would be a reasonable expectation for the protective structure of Lee coupled with Noh to perform such function.

To claim 13, insofar as definite and as best understood by the Examiner, the modified invention of Lee (i.e. Lee in view of Noh, as detailed above) further teaches an insert wherein said inner hydrophobic layer has a predetermined pattern that includes at least one opening in proximity to the mouth of a user and having a shape that allows the user to freely move their mouth without chafing caused by said inner hydrophobic and lipophilic layer, when worn (see Figure 6 of Lee; paras. 0031-0066 of Noh).

To claim 15, the modified invention of Lee (i.e. Lee in view of Noh, as detailed above) further teaches an insert wherein said material operable to resist disruption to compositions applied to the skin comprises a material that is both hydrophobic and lipophilic (paras. 0031-0066 of Noh).

To claim 19, Lee discloses an attachable device operable to protect an application of material to the skin (110,130,200,300) (see Figures 6-8; paras. 0017-0045), comprising:
an inner layer (300); and
an attachment layer (110,130) operable to attach to a surface on a garment or skin of the user (attachment layer 110,130 is configured to attach to the skin of a user via straps 130).
Lee does not expressly disclose the inner layer comprised of a lipophilic material.
However, Noh teaches a protective device (see Figures 1-3) comprising an inner layer comprised of a lipophilic material (paras. 0031-0066).
Lee and Noh teach analogous inventions in the field of facemasks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner layer of Lee to comprise a lipophilic material as taught by Noh because Noh teaches that this configuration is known in the art and beneficial for providing wicking properties (paras. 0031-0066).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Examiner respectfully notes that the limitation “operable to contact the skin of a user without causing disruption to a topical material applied thereto” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  As the protective structure of Lee coupled with Noh teaches the structure of the second inner layer as claimed, there would be a reasonable expectation for the protective structure of Lee coupled with Noh to perform such function.

To claim 20, the modified invention of Lee (i.e. Lee in view of Noh, as detailed above) further teaches a device wherein said inner layer includes one or more openings in the lipophilic material (see Figure 6 of Lee; paras. 0031-0066 of Noh).

To claim 21, the modified invention of Lee (i.e. Lee in view of Noh, as detailed above) further teaches a device wherein the device is configured to be attached to an interior of a face mask (120) and includes an open area for accommodating the shape of a mouth (see Figure 6 of Lee).

To claim 22, the modified invention of Lee (i.e. Lee in view of Noh, as detailed above) further teaches a device wherein the lipophilic material is also hydrophobic (paras. 0031-0066 of Noh).

To claim 23, the modified invention of Lee (i.e. Lee in view of Noh, as detailed above) further teaches a device wherein said lipophilic material comprises a lipophilic coating (paras. 0031-0066 of Noh).

ALTERNATE REJECTION.  Claims 1, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Pub No. 2008/0108268 Little et al.
To claim 1, Lee discloses a protective structure operable to inhibit the spread of airborne pathogens and preventing disruption to cosmetic applications on the skin of a user (see Figures 6-8, reproduced above for convenience; paras. 0017-0045), comprising:
a multilayer structure (110,200,300) having
	a structural layer (110,200) comprised of a breathable material operable to maintain a pre-determined shape (see Figure 6; paras. 0041-0045); and
	an inner second layer (300), wherein said second layer is interior to said structural layer and comprises at least one open area that exposes said structural layer to facilitate breathing (see Figure 6).
Lee discloses inner second layer comprising a synthetic fiber sheet (para. 0038).
Lee does not expressly disclose the inner second layer comprised of a lipophilic material.
However, Little teaches a protective structure (paras. 0002, 0066) comprising a lipophilic material (paras. 0010, 0041, 0042, 0056, 0066, 0080, 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner layer of Lee to comprise a lipophilic material as taught by Little because Little teaches that this configuration is known in the art and beneficial for providing a good viral barrier (para. 0012).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Examiner respectfully notes that the limitation “operable to contact the face of the user without causing disruption to said cosmetic applications and wick polar liquid” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  As the protective structure of Lee coupled with Little teaches the structure of the second inner layer as claimed, there would be a reasonable expectation for the protective structure of Lee coupled with Little to perform such function.

To claim 12, Lee discloses a protective mask insert having at least two layers (110,130,200,300) (see Figures 6-8; paras. 0017-0045), including a structural layer (110,200) and an inner layer (300), and a securing mechanism (130) operable to attach said protective mask insert to suitable headwear or the user's head (see Figure 6; protective mask insert 110,130,200,300 attaches to the user’s head via straps 130).
Lee does not expressly disclose the inner layer comprised of a lipophilic material.
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Examiner respectfully notes that the limitation “operable to contact the face of the user without causing disruption to compositions applied to the skin of the user” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  As the protective structure of Lee coupled with Noh teaches the structure of the second inner layer as claimed, there would be a reasonable expectation for the protective structure of Lee coupled with Noh to perform such function.
However, Little teaches a protective structure (paras. 0002, 0066) comprising a lipophilic material (paras. 0010, 0041, 0042, 0056, 0066, 0080, 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner layer of Lee to comprise a lipophilic material as taught by Little because Little teaches that this configuration is known in the art and beneficial for providing a good viral barrier (para. 0012).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Examiner respectfully notes that the limitation “operable to contact the face of the user without causing disruption to said cosmetic applications and wick polar liquid” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  As the protective structure of Lee coupled with Little teaches the structure of the second inner layer as claimed, there would be a reasonable expectation for the protective structure of Lee coupled with Little to perform such function.

To claim 19, Lee discloses an attachable device operable to protect an application of material to the skin (110,130,200,300) (see Figures 6-8; paras. 0017-0045), comprising:
an inner layer (300); and
an attachment layer (110,130) operable to attach to a surface on a garment or skin of the user (attachment layer 110,130 is configured to attach to the skin of a user via straps 130).
Lee does not expressly disclose the inner layer comprised of a lipophilic material.
However, Little teaches a protective structure (paras. 0002, 0066) comprising a lipophilic material (paras. 0010, 0041, 0042, 0056, 0066, 0080, 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner layer of Lee to comprise a lipophilic material as taught by Little because Little teaches that this configuration is known in the art and beneficial for providing a good viral barrier (para. 0012).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Examiner respectfully notes that the limitation “operable to contact the skin of a user without causing disruption to a topical material applied thereto” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  As the protective structure of Lee coupled with Little teaches the structure of the second inner layer as claimed, there would be a reasonable expectation for the protective structure of Lee coupled with Little to perform such function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-7, 10, 12, 13, 15, and 19-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/530,470 in view of US Pub No. 2008/0108268. 
Claims 1-23 of copending Application No. 17/530,470 disclose all the limitations of the claims of the instant application except for the inner layer comprising a lipophilic material.
However, Little teaches a protective structure (paras. 0002, 0066) comprising a lipophilic material (paras. 0010, 0041, 0042, 0056, 0066, 0080, 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner layer of the instant application to comprise a lipophilic material as taught by Little because Little teaches that this configuration is known in the art and beneficial for providing a good viral barrier (para. 0012).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732